Citation Nr: 9925534	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a cardiovascular disability manifested by 
coronary artery disease, unstable angina, hypertension, and 
cardiophrenia angle fat pad (now claimed as myocardial 
infarction and coronary artery bypass).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1990.  


FINDINGS OF FACT

1.  The Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for coronary artery disease, 
unstable angina, hypertension and cardiophrenia angle fat pad 
in March 1993 on the basis that a cardiovascular disability 
was not present to a compensable degree in service or within 
one year following service.  The veteran was informed of that 
decision, and of his appellant rights in that regard.  He did 
not, however, appeal that decision, and it became final.  

2.  The veteran has not submitted evidence regarding a 
relationship between a current cardiovascular disability and 
service that was not previously submitted to agency 
decisionmakers, that is neither cumulative nor redundant, 
that bears directly and substantially upon the specific 
matter under consideration, and that by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a 
cardiovascular disability has not been reopened.  38 U.S.C.A. 
§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
In the current appeal, the veteran seeks service connection 
for a cardiovascular disability manifested by unstable 
angina, hypertension, cardiophrenia angle fat pad, coronary 
artery disease, and myocardial infarction.  He served on 
active duty from June 1962 to June 1990.  Service connection 
is currently in effect for the following disabilities:  
kidney stones, 10 percent disabling; C6-7 diskectomy with 
arthritis, history of left upper extremity radiculopathy, 10 
percent disabling; chondromalacia, left knee, 10 percent 
disabling; bilateral inguinal hernias, postoperative, 
currently 10 percent disabling; and hemorrhoids, athlete's 
foot, sinusitis, and postoperative sebaceous cyst on the 
back, all assigned noncompensable disability ratings under 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  His 
combined service-connected disability rating is 30 percent.  

In August 1992 the veteran filed a claim seeking to establish 
entitlement to service connection for a heart condition, and 
submitted medical records reflecting treatment in July and 
August 1992 for unstable angina, including heart 
catheterization, two vessel coronary artery disease, and a 
non-Q wave myocardial infarction.  That claim was denied in 
March 1993 because there was no evidence of a cardiovascular 
disability in service or during the first year following 
service.  The veteran was provided notice of that decision, 
and his appellate rights in that regard, but did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104(a) (1998).  

In October 1995 the veteran attempted to reopen his claim.  
He submitted additional documentation regarding the cardiac 
treatment administered in 1992 at Wilford Hall Air Force 
Medical Center.  He also submitted a statement from his 
representative that reported that the veteran's stenosis was 
so severe it indicated long-standing disease, thereby 
establishing that the cardiac disease began during service or 
during the one-year period following service.  It was also 
asserted by the representative that the fact that the 
veteran's service-connected kidney problem was treated by 
hydrochlorothiazide (HCTZ) during service masked the 
hypertension that developed into cardiovascular disease and 
delaying the diagnosis of arterial insufficiency that led to 
myocardial infarction.  The RO denied that claim, finding the 
veteran's representative was not qualified to provide medical 
evidence, and, employing the Colvin v. Derwinski, 1 Vet. App. 
171 (1991), test then in use but subsequently overruled in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), because there 
was no reasonable possibility that the evidence would change 
the outcome.  The veteran was informed of that decision, and 
expressed his disagreement with it in May 1996.  He was 
provided a Statement of the Case explaining the basis for the 
decision in June 1996.  He filed a substantive appeal in 
August 1996, in which he reported that his treating 
physician, Dr. S, told him that HCTZ can mask high blood 
pressure readings, but that Dr. S did not know if that is in 
fact what happened in this case.  The veteran also reported 
that Dr. S told him that, given the degree of his stenosis in 
July 1992, the veteran had already started the coronary 
artery disease process prior to leaving service in July 1990.  
Finally, the veteran asserted that he believes that the 
condition that caused calculi in his kidneys also caused 
calculi in his aorta, and he asked that VA obtain his in-
service x-rays from Wilford Hall and Kelly Air Force Base.  

The RO requested those materials, but was told they were no 
longer available.  In a Supplemental Statement of the Case 
(SSOC) furnished to the veteran in September 1998 the RO 
explained that it had been unsuccessful in its attempts to 
obtain the x-rays sought from Wilford Hall and Kelly Air 
Force Base.  The RO then advised the veteran that he should 
obtain a statement directly from his physician that provided 
the medical nexus opinion necessary to establish a well-
grounded claim.  The RO further explained that a statement 
from the physician himself was necessary because the 
veteran's report of what he was told by the physician was 
hearsay, and that in the absence of a well-grounded claim it 
was the veteran's responsibility to obtain such evidence.  

In February 1999 the RO again reviewed this claim in light of 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) decision in Hodge.  The RO considered whether the 
evidence submitted bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant it must be 
considered in order to fairly decide the merits of the claim, 
and concluded it was not.  The veteran was provided with a 
SSOC explaining that a Hodge analysis was conducted, and that 
the claim remained denied.   

Applicable laws and regulations
The Secretary cannot consider a previously denied claim 
unless it has been reopened by new and material evidence.  38 
U.S.C.A. § 5108; 7105(c) (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998); Hodge.  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304.  
For veterans who served 90 days or more during a period of 
war, if a chronic disease such as a cardiovascular 
disability, becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service, such disease will be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no record of evidence of such disease during service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1998).  Like all claims, a claim for 
secondary service connection must be supported by "evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  


Analysis
Evidence submitted since the veteran's original claim of 
entitlement to service connection for a cardiovascular 
disability was denied in 1993 includes additional evidence 
regarding the 1992 heart surgery the veteran underwent.  That 
evidence did not address whether there was a relationship 
between a disability then present and service, or between a 
disability then present and a service-connected disability, 
such as the medication the veteran was prescribed for his 
service-connected kidney stone disability.  Instead, that 
evidence only provided additional information reflecting the 
presence of a cardiovascular disability in 1992.  As such, 
the evidence is not new.  

The Board of Veterans' Appeals (Board) has considered the 
evidence submitted by the veteran in which he reported that 
his treating physician told him that HCTZ can mask high blood 
pressure readings, and that the veteran's stenosis was so 
severe in July 1992 that his coronary artery disease process 
had begun during service.  That evidence was not previously 
of record and is therefore new.  

The Board must next ascertain whether the new evidence is 
material.  In making that determination, the Board considers 
whether the evidence not previously submitted to agency 
decisionmakers bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Hodge.  

As for the assertion of the veteran's representative that a 
cardiovascular disease was present during service, either on 
a direct basis or as the result of the veteran having to take 
HCTZ to treat his kidney stones, is not competent medical 
evidence that cardiovascular disease was present in service, 
as the representative is a layperson and as such cannot 
provide evidence requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the veteran's assertions that Dr. S 
told him that his coronary artery disease had begun during 
service.  In a similar situation the United States Court of 
Veterans Appeals, now known as the United States Court of 
Appeals for Veterans Claims (Court), considered a veteran's 
attempt to reopen a previously denied claim by submitting his 
own statement that his physician had reviewed his military 
records and found continuity between his current disability 
and service.  Graves v. Brown, 8 Vet. App. 522 (1996).  The 
Court held, as it did in Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), that the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  In Robinette the Court concluded the 
evidence did not ground the claim, and in Graves the Court 
held the evidence did not reopen the claim.  By the same 
token, the veteran's report that Dr. S told him that HCTZ 
taken during service could cause a cardiovascular disability 
at a later date by masking hypertension is also not competent 
evidence to reopen the claim of entitlement to service 
connection for a cardiovascular disability either on a direct 
or a secondary basis. 

With regard to the veteran's assertion that the condition 
that caused calculi in his kidneys also caused calculi in his 
aorta, the Board must point out that the veteran's testimony 
regarding medical matters is not competent evidence, as he is 
a layperson.  Espiritu.  As a layperson the veteran is 
qualified only to provide competent evidence of the symptoms 
he experienced, not of the diagnosis of an in-service disease 
or injury, or of a nexus between a current diagnosis and an 
in-service disease or injury.  Falzone v. Brown, 8 Vet. App. 
398 (1995).  

As the veteran has presented no new evidence that is so 
significant that it must be considered in order to fairly the 
merits of the claim that he had a cardiovascular disability 
in service or a cardiovascular disability present to a 
compensable degree within one year following service, or that 
he has a cardiovascular disability today because of the 
medication prescribed during and for a short time after 
service to treat his service-connected kidney stones, this 
claim has not been reopened.  In the absence of a reopened 
claim, VA is bound by an express statutory mandate found in 
38 U.S.C.A. §§ 5108 and 7104(b) not to consider the merits of 
the case.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The Board has considered the appellant's assertion that the 
Board is required by Robinette to obtain a statement from Dr. 
S pursuant to an obligation under 38 U.S.C.A. § 5103(a) to 
assist the veteran in completing his claim.  "[T]he extent of 
the Secretary's section 5103(a) obligation depends on the 
particular facts of the case and on the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA-benefits claim.'"  Graves at 525 
(quoting Robinette, 8 Vet. App. at 78).  The Board is 
satisfied that any obligation VA may have had under 
38 U.S.C.A. § 5103(a) to encourage the veteran to submit a 
statement from Dr. S has been met:  the RO clearly explained 
the necessity of obtaining such evidence from Dr. S, as well 
as why it was incumbent upon the veteran, not VA, to obtain 
that evidence in the SSOC provided to the veteran in 
September 1998.  As this claim has not been reopened, VA has 
no duty to assist the veteran and therefore no obligation to 
assist the veteran in obtaining a statement from Dr. S, or in 
obtaining an independent medical expert opinion.  

The Board points out that, in the absence of a reopened 
claim, it is the veteran's, not VA's, responsibility to 
obtain a statement from Dr. S.  

ORDER

New and material evidence has not been presented, and the 
claim is denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

